Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 April 27, 2022

The Court of Appeals hereby passes the following order:

A22E0048. KONRAD NATHANIEL BUNDE v. THE STATE.

      Following a bench trial, the trial court convicted Konrad Bunde of multiple
counts of serious injury by vehicle and one count each of driving under the influence
and failure to maintain lane. Bunde filed a notice of appeal the day his judgment of
conviction was entered by the trial court.
      Bunde has now filed an emergency motion pursuant to Court of Appeals Rule
40 (b), seeking an “emergency appeal” of a trial court ruling that, according to Bunde,
denied him a supersedeas bond pending appeal. Bunde has not shown that he is
entitled to the relief he seeks, for two reasons. First, the materials he submitted with
his emergency motion contain no trial court order disposing of his motion for a
supersedeas bond. See Tolbert v. Toole, 296 Ga. 357, 360-361 (2) (767 SE2d 24)
(2014) (orders are neither final nor appealable unless and until reduced to writing,
signed by the judge, and filed with the clerk). Second, Bunde has identified no
authority providing for an appeal from a trial court order denying a supersedeas bond
outside of the prescribed appellate procedures, which must be initiated by filing a
notice of appeal in the trial court within 30 days of entry of the order sought to be
appealed. See OCGA § 5-6-38 (a); see also Wade v. State, 218 Ga. App. 377, 378 (1)
(461 SE2d 314) (1995) (a trial court order denying an appeal bond is directly
appealable). Consequently, Bunde’s emergency motion is hereby DENIED. To the
extent that no hearing has yet been held on Bunde’s motion for a supersedeas bond,
he should request such a hearing in the trial court. See generally Knapp v. State, 223
Ga. App. 267, 268-269 (477 SE2d 621) (1996).


                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        04/27/2022
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                      , Clerk.